Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1 - 3 and 7 - 9 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 - 3 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2005/0010293 A1) in view of Robinson (US 2012/0221051 A1).

Regarding claim 1, Zucherman discloses an implantable device for engaging spinous processes (Abstract) comprising: 
a barrel having a longitudinal axis (Fig. 18 shows a barrel ref. 1820 with a longitudinal axis ref. 1825); 
a first plate, the first plate configured to movably couple to the barrel (Fig. 18, ref. 1808); and 
a second plate, the second plate configured to movably couple to the barrel (Fig. 23, ref. 2260), 
wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height (paragraphs [0060-66]), wherein the barrel comprises a first endplate (Fig. 18, ref. 1822), a second endplate (Fig. 18, ref. 1824), an actuator positioned between the first endplate and the second endplate (Fig. 
wherein the first and second plates are adapted to move independently of each other (the plates are not connected physically until the entire device is assembled, thus they are fully capable of being moved independently of each other).  

Zucherman is silent regarding the first and second plates having multiple projections adapted to engage at least one spinous process.

Robinson teaches an analogous spinous process apparatus (Abstract) having a first a second plate (Fig. 3, refs. 100, 200) wherein each plate has multiple projections adapted to engage at least one spinous process (paragraph [0057], refs. 60, 260, Fig. 3).  Robinson teaches that the projections enable frictional engaging of the spinous process (paragraph [0057]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the projections on the first and second plate of Zucherman, as taught by Robinson, to better engage the spinous process and thus prevent unwanted loosening. 

Regarding clam 2, Zucherman in view of Robinson discloses the implantable device of claim 1, wherein the second height is greater than the first height (the first 

Regarding clam 3, Zucherman in view of Robinson discloses the implantable device of claim 1, wherein the barrel has a bulleted shape in both a lateral direction and a posterior direction (Fig. 18).  

Regarding clam 8, Zucherman in view of Robinson discloses the implantable device of claim 1, wherein the first endplate having a shaped groove and the second endplate having a shaped groove (Fig. 18, refs. 1854, 1852).  

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2005/0010293 A1) in view of Robinson (US 2012/0221051 A1) and further in view of Lamborne et al. (US 2011/0166600 A1).

Regarding clam 7, Zucherman in view of Robinson discloses the implantable device of claim 1, except wherein the barrel comprises a first window and a second window, the first window and the second window configured to receive graft packing material.  

Lamborne teaches an analogous implantable device configured for engaging spinous processes (Abstract), wherein a barrel (paragraph [0071], ref. 102, Fig. 3) of the device comprises a first window and a second window, the first window and the second 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the first and second windows on the barrel of Zucherman, as taught by Lamborne, for the purpose of facilitating vertebral fusion through the use of graft packing material/bone growth material. 
.  
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2005/0010293 A1) in view of Robinson (US 2012/0221051 A1) and further in view of Schmierer et al. (US 2012/0265204 A2).

Regarding clam 9, Zucherman in view of Robinson discloses the implantable device of claim 1, except wherein the first plate and the second plate are each shaped in a lordotic profile.  

Schimerer teaches an analogous implantable device configured for engaging spinous processes (Abstract) comprising a first and second plate (Fig. 8, refs. 172, 174) wherein the plates are each shaped in a lordotic profile (paragraph [0109]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to shape the plates of Zucherman to have a lordotic profile, as taught by Schmierer, for the purpose of better conforming to the spinal curvature. 
Allowable Subject Matter
Claims 4 - 6, and 10 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 - 17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Zucherman et al. (US 2005/0010293) is considered to be the closet prior art.  Zucherman disclose the subject matter of claim 13 (please see the rejection of claim 1 above which is considered substantially similar except for the following) except for the barrel having a first portion and a second portion and wherein the first plate is capable of angulating relative to the first portion of the barrel and the second plate is capable of angulating relative to the second portion of the barrel.  Zucherman, in contrast, discloses a barrel (Fig. 18, ref. 1820) having a first endplate (ref. 1822) and a second endplate (ref. 1824), but not the combination of endplates and portions. In addition the first and second plates of Zucherman are not capable of angulating and more specifically angulating relative to the portions of the barrel.  Instead the plates are configured to slide longitudinally with no rotational or pivotal motion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for prior art used the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.